Electronically Filed
                                                               Supreme Court
                                                               SCWC-28814
                                                               15-JUL-2011
                                                               07:48 AM


                              NO. SCWC-28814

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         TERRI T. OKAMURA,
           Petitioner/Plaintiff-Appellant/Cross-Appellee

                                     vs.

  CALVIN WILLIAMS, aka CALVIN WILLIAMS, JR., aka CAL WILLIAMS,
       aka M. MATSUNAGA; SAWAKO WILLIAMS; JAPAN EXTERIOR
         TECHNOLOGIES, unregistered partnership dba JET,
       Respondents/Defendants-Appellees/Cross-Appellants


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CIV. NO. 05-1-0344)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on June 8,
2011, by Petitioner/Plaintiff-Appellant/Cross-Appellee Terri T.
Okamura, is hereby rejected.
           DATED:    Honolulu, Hawai#i, July 15, 2011.

                                      FOR THE COURT:
                                      /s/ Simeon R. Acoba, Jr.
                                      Associate Justice
Junsuke Otsuka and
David Squeri (Otsuka &
Associates) for
petitioner/plaintiff-
appellant/cross-appellee,
on the application.


     1
         Considered by: Nakayama, Acting C.J., Acoba, Duffy, and McKenna,
JJ., and Circuit Judge Wilson in place of Recktenwald, C.J., recused.
William S. Hunt and
Peter S. Knapman (Alston
Hunt Floyd & Ing) for
respondents/defendants-
appellees/cross-appellants,
on the response.




______________________________

SCWC-28814 Okamura v. Williams
Order Rejecting Application for
Writ of Certiorari


                                  2